JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} In this pro se appeal, plaintiff-appellant, Walter Bethke ("Bethke"), appeals the trial court's February 13, 2007 journal entry dismissing his claims against defendant-appellee, Scott Miller, and the trial court's April 6, 2007 journal entry dismissing his claims against defendant-appellee, Robert Gary Kaplan, Ph.D. For the following reasons, we decline to address the merits of the appeal and affirm the decision of the trial court.
 {¶ 2} Pursuant to App.R. 16(A)(7), an appellant must include in its brief "an argument containing the contentions of the appellant with respect to each assignment of error presented for review and the reasons in support of the contentions, with citations to the authorities, statutes, and parts of the record on which appellant relies."
 {¶ 3} An appellate court may overrule or disregard an assignment of error presented for review due to a "lack of briefing" on that assignment of error. See State v. Watson (1998), 126 Ohio App. 3d 316,321; In re Guardianship of Blair, Mahoning App. No. 06 MA 108,2007-Ohio-3335; Ayad v. Radio One, Cuyahoga App. No. 88031,2007-Ohio-2493; Calabrese v. Zmijewski, Cuyahoga App. No. 86185,2006-Ohio-2322.
 {¶ 4} Here, Bethke cited no case or statutory law in support of his three assignments of error. Accordingly, we overrule his three assignments of error. See App.R. 12(A)(2) and 16(A)(7); Id. *Page 4 
Judgment affirmed.
It is ordered that appellees recover from appellant their costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
  PATRICIA ANN BLACKMON, J., and FRANK D. CELEBREZZE, JR., J., CONCUR. *Page 1